Citation Nr: 0632353	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1969, and from April 1973 to September 1974, with 
two years inactive duty service between September 1969 and 
April 1973.  Service records show that during his first tour 
of active duty, the veteran served in Vietnam and was awarded 
the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
hypothyroidism.

As an initial matter, the Board acknowledges the veteran's 
assertion that since he is already service-connected for 
"swollen thyroid gland, operated, asymptomatic," currently 
rated as noncompensably disabling, effective September 2, 
1969, his claim should be for an increased rating rather than 
for service connection for hypothyroidism.  However, 
considering the facts and circumstances of this case, which 
shows the veteran initiated his claim as one of service 
connection, and the evidence of record, which clearly 
establishes the distinction between hypothyroidism and his 
service-connected asymptomatic thyroid gland condition, the 
Board finds that the issue is properly developed as a 
separate claim of entitlement to service connection for 
hypothyroidism.  But in view of the veteran's contention that 
he is entitled to an increased rating for service-connected 
asymptomatic thyroid gland condition, the matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed hypothyroidism was present in 
service, manifested within one year following service, or is 
otherwise of service origin.


CONCLUSION OF LAW

Service connection for hypothyroidism is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed 
hypothyroidism was incurred in or as a result of service.  
Specifically, the veteran contends that current 
hypothyroidism is related to the swelling in his neck and the 
exploratory surgery he had during service.  The veteran 
alternatively contends that his hypothyroidism is related to 
herbicide exposure or radiation exposure during service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

In specific regard to this issue, the Board notes that where 
a veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases (such as 
endocrinopathies) to a degree of 10 percent or more within 
one year from separation from service, such disease may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Concerning the herbicide exposure aspects of the veteran's 
claims, while no disease of the thyroid, including 
hypothyroidism, is listed as a disorder for which presumptive 
service connection may be awarded under 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) - as the veteran has 
already been service-connected for diabetes mellitus type 2 
under these provisions, as enunciated by the RO's October 
2003 rating decision - his exposure to Agent Orange is 
presumed for all other herbicide exposure claims.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Thus, while the 
veteran's claim for hypothyroidism may not be granted on a 
presumptive basis as due to herbicide exposure, such claims 
must be considered as due to herbicide exposure on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that service 
connection for conditions claimed to be due to exposure to 
ionizing radiation in service can be established in any of 
three different ways.  See Hilkert v. West, 11 Vet. App. 284, 
289 (1998); McGuire v. West, 11 Vet. App. 274, 277 (1998); 
Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. Brown, 
10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  First, there are several types of cancer that 
are presumptively service-connected under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d at 1043.  And 
third, service connection can be established under 
section 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
section 3.311(b).

As hypothyroidism is not listed as a presumptive radiogenic 
disease, presumptive service connection under 38 C.F.R. 
§ 3.309(d) therefor is unavailable, even if we assume that 
the veteran was involved in a radiation-risk activity or 
otherwise exposed to radiation.  And in regard to direct 
service connection, as hypothyroidism is not one of the 
radiogenic diseases listed in 38 C.F.R. § 3.311(b), the 
procedural advantages of 38 C.F.R. § 3.311 are not applicable 
in this case.  While 38 C.F.R. § 3.311(b) lists thyroid 
cancer and non-malignant thyroid nodular disease as 
radiogenic diseases, the veteran does not claim, nor does the 
evidence support, that the veteran has been diagnosed with 
such conditions or is entitled to service connection 
therefor.  

At this point, the Board points out that the veteran's 
service personnel records show that he was awarded the Combat 
Action Ribbon for his service during the Vietnam war.  Under 
the circumstances, the Board takes note of 38 U.S.C.A. 
§ 1154(b) (West 2002), which states, in pertinent part, that 
in any case where a veteran is engaged in combat during 
active service, lay or other evidence of service incurrence 
of a combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.  

The veteran's service medical records (SMRs) show that during 
his first tour of active duty, in March 1969, the veteran was 
hospitalized for diagnostic tests concerning a swelling in 
the neck.  The April 1969 discharge summary noted that 
physical examination revealed a "prominent thyroid but it 
appeared moderately enlarged."  Subsequent surgery showed 
both thyroid glands to be within normal limits with no mass 
found.  The report explained that because of the veteran's 
obesity and highly muscular but short neck, the veteran had 
the subjective feeling of pressure in the neck.  An August 
1969 examination report for release to inactive duty included 
a normal clinical evaluation of the endocrine system.

By a January 1970 rating decision, the RO awarded the veteran 
service connection for a "swollen thyroid gland, operated, 
asymptomatic," assigning a noncompensable disability rating 
therefor. 

A November 1970 VA hospital discharge summary explains that 
the veteran was "admitted because of history of pain and 
swelling in the neck."  The veteran underwent three 
procedures:  indirect laryngoscopy, direct laryngoscopy; and 
cinesophagoscopy.  The tests were initially inconclusive, but 
it was felt that the veteran was suffering from esophageal 
diverticulum.  No problems with the thyroid gland was found, 
and thyroid function tests were normal.  An addendum to the 
discharge summary notes that a follow-up study of the 
esophagus revealed minimal esophagitis.  

A February 1971 rating decision shows that the veteran 
received a temporary total evaluation for his service-
connected swollen thyroid gland, based on the procedures that 
he underwent in November 1970.

The veteran's SMRs for his second tour of active duty show 
that at the time of his reenlistment examination in December 
1972, the endocrine system was clinically evaluated as 
normal, and the veteran specifically reported no thyroid 
trouble.  In July 1974, the veteran was seen for complaints 
of a nodule on the left side of the throat that developed 
rapidly.  Physical examination of the throat revealed slight 
redness and mucous drainage; the impression was swollen lymph 
node.  An August 1974 Physical Evaluation Board determined 
the veteran unfit for duty due to service-incurred disability 
caused by a gunshot wound to the right heel and hearing loss.  
There is no evidence that the veteran suffered from 
hypothyroidism, or other thyroid condition, at the time of 
his discharge from service in September 1974.  

An October 2002 letter from a private physician, J.O.C., 
M.D., states the following findings: "Primary 
hypothyroidism.  It is unclear to me whether he had 
autoimmune glandular failure versus postsurgical 
hypothyroidism.  At this point, I have obtained a thyroid 
ultrasound, and I have increased Synthroid to 100meg BID."  
Dr. J.O.C. also stated that he would see the veteran again in 
2 months' time for reevaluation and further recommendations.

A November 2002 examination report was prepared by QTC 
medical services on contract from VA.  The examination report 
recounted the veteran's medical history and complaints 
regarding his claimed thyroid condition.  Physical 
examination revealed no evidence of hypothyroidism.  The 
diagnosis was hypothyroidism on synthroid replacement.

A December 2002 letter from J.O.C., M.D., confirmed the 
diagnosis of primary hypothyroidism, as the thyroid 
ultrasound revealed a "normal size heterogeneous gland."  
Dr. J.O.C. surmised that the prior thyroid surgery conducted 
on the veteran was to remove a nodule or perhaps parathyroid 
surgery.  There was no indication that the veteran's 
condition was due to what Dr. J.O.C. had earlier termed 
"postsurgical hypothyroidism."

The most recent private medical record in the claims file 
consists of July 2003 letter from a J.O.C., M.D., which notes 
that the veteran is suffering, in pertinent part, from 
primary hypothyroidism, with slightly elevated thyroid 
stimulating hormone (TSH).  

A November 2004 VA examination report notes that the 
veteran's claims file was reviewed and recounts the veteran's 
medical history, complaints, and contentions.  By way of 
history, the examiner reported that the veteran has a 
thyroglossal duct cyst removed in 2003.  Physical examination 
revealed no enlargement of the thyroid or other mass in the 
neck.  The examiner opined that 

[r]eviewing the c[laims] file, it is at least as 
likely as not that the swelling in his neck in 1969 
and off and on since was at least as likely as not 
a thyroglossal cyst which has a tendency to fill up 
and empty, fill up and empty, and was not related 
to the thyroid gland at all.  He does have 
hypothyroidism which was diagnosed in 1992 . . . 
There is no evidence or history or anything related 
to hypothyroidism.

The diagnoses were:  "1. Hypothyroidism, on hormone 
replacement therapy.  2. Thyroglossal duct cyst, which was 
removed in November of 2003, which is a congenital defect, 
which is more than likely as not is the problem dating back 
to 1969." 

Upon review of the medical evidence of record in conjunction 
with the applicable laws and regulations, the Board finds 
that service connection for hypothyroidism is not warranted 
for the reasons set forth below.  

The Board first points out that while the veteran was 
service-connected in November 1970 for a "swollen thyroid 
gland, operated, asymptomatic," there was no evidence at the 
time of any specific disease, injury, or disability affecting 
the thyroid gland.  According to history provided by the 
veteran, hypothyroidism was diagnosed until 1992, some 18 
years after separation from his latter period of service.  
Therefore, as there was no diagnosis of hypothyroidism within 
one year of separation from service, service connection on a 
presumptive basis for hypothyroidism, as an endocrinopathy, 
is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  And 
as was already explained above, presumptive service 
connection due to exposure to herbicides or radiation is not 
warranted.  See 38 C.F.R. §§ 3.307(a),(6), 3.309(d),(e).

Turning to the issue of direct service connection, the 
medical evidence of record is not supportive of the veteran's 
claim this his current hypothyroidism is related to an 
disease or injury sustained in or as a result of service.  
While the SMRs show that the veteran was initially suspected 
of having a thyroid gland condition in 1969 during his first 
tour of duty, surgery and testing revealed the thyroid gland 
to be within normal limits and that it functioned normally; 
there was no evidence of hypothyroidism.  Additional surgical 
procedures and testing involving various structures and 
tissues of the neck in 1970, over a year after separation 
from his first period of service, were entirely negative for 
any thyroid condition, including hypothyroidism.  There is no 
evidence of hypothyroidism until 2002, although the veteran 
reported a history to VA physicians of being diagnosed with 
hypothyroidism in 1992.  And there is nothing in the medical 
evidence linking his currently diagnosed hypothyroidism to 
service.  

Rather, the available medical evidence discounts the 
veteran's contentions that his hypothyroidism is related to 
service.  While the veteran's private physician, J.O.C., 
M.D., considered the possibility of postsurgical 
hypothyroidism, repeated examination of the veteran led Dr. 
J.O.C. to confirm the diagnosis as primary hypothyroidism 
rather than postsurgical hypothyroidism.  Moreover, the 
November 2004 VA thyroid examination report, which entailed a 
thorough examination and review of the veteran's claims file 
and history, contained a well-reasoned opinion explaining 
that the veteran's current hypothyroidism is unrelated to 
service, because he essentially had no illness or injury with 
his thyroid until 1992, well after he had been separated from 
service.  

To the extent that the veteran's claim raises the issue of 
entitlement to secondary service connection for 
hypothyroidism under 38 C.F.R. § 3.310 as etiologically or 
causally linked to his service-connected swollen and 
asymptomatic thyroid gland, the military, private, and VA 
medical evidence summarized above expressly rejects such a 
connection.  Indeed, the Board points out that with regard to 
issue of whether the veteran's service-connected "swollen 
thyroid gland, operated, asymptomatic" is related to current 
hypothyroidism, according to the VA Schedule for Rating 
Disabilities (38 C.F.R. § Part 4), swelling or enlargement of 
the thyroid is not associated with hypothyroidism.  38 C.F.R. 
§ 4.18, Diagnostic Code 7903.  

In consideration of whether the veteran's hypothyroidism is 
related to herbicide exposure in Vietnam, on a direct basis, 
the Board acknowledges that the veteran's exposure to 
herbicides is presumed because he is a Vietnam veteran and he 
has been service-connected for diabetes on the basis of such 
exposure.  However, the veteran has not identified any 
credible evidence showing that hypothyroidism is as a disease 
that could arise from such exposure, nor is there any medical 
evidence of record suggesting that the veteran's 
hypothyroidism is related to such herbicide exposure.  As 
such, direct service connection for hypothyroidism on the 
basis of exposure to herbicides is not warranted.

Direct service connection for hypothyroidism as result of 
exposure to radiation is similarly not warranted.  As 
hypothyroidism is not identified as a radiogenic disease in 
38 C.F.R. § 3.311(b) the procedural advantages for 
evidentiary development in substantiating the veteran's claim 
are not available.  Otherwise, assuming arguendo that the 
veteran was exposed to radiation as alleged, there is simply 
no credible evidence presented by the veteran or of record 
that would link hypothyroidism to such radiation exposure.  
Therefore, direct service connection for hypothyroidism on 
the basis of exposure to radiation is not warranted.

In view of the fact that the veteran was service-connected 
for "swollen thyroid gland, operated, asymptomatic," in 
between his two periods of active duty service, the record 
raises the issue of service connection based on aggravation 
of a preexisting condition prior to his second period of 
active duty service.  In this regard, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled in service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id. This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service are not inconsistent with 38 U.S.C. § 
1111.  38 C.F.R. § 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  
Furthermore, 38 C.F.R. § 3.304(b) (2005) was amended, 
effective May 4, 2005, in order to adhere to this concept (70 
FR 23029, May 4, 2005).

The Board reiterates that the veteran is taken as having been 
in sound condition except for defects, infirmities, or 
disorders noted at the time of enlistment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  The SMRs 
show that at the time of his entry into his second period of 
service, there were no defects, infirmities, or disorders 
noted.  Specifically, the endocrine system was clinically 
evaluated as normal and the veteran reported no thyroid 
trouble.  While the veteran was service-connected for 
"swollen thyroid gland, operated, asymptomatic," at the 
time he started his second period of active duty service, he 
was assigned a noncompensable disability rating because there 
were no symptoms.  Indeed, despite the award of service 
connection for "swollen thyroid gland, operated, 
asymptomatic," all of the medical evidence points to fact 
that there was no injury or disease of the thyroid during his 
first term of active duty service, or thereafter until 1992.  
Therefore, there has been no clear and unmistakable evidence 
presented to rebut the presumption of sound condition with 
respect to the veteran's thyroid gland.  As the presumption 
of sound condition has not been rebutted in this case, the 
veteran is precluded from obtaining service connection for 
hypothyroidism based on aggravation.  

The Board has considered the veteran's written statements 
that he suffers from a hypothyroidism as a result of service.  
However, these statements are not competent medical evidence 
linking hypothyroidism to active duty service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In view of 
the evidence of record indicating that the veteran's 
hypothyroidism is not related to service, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for hypothyroidism.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

The Board reiterates that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice specific to hypothyroidism had not been provided 
until February 2004, after the initial January 2003 rating 
decision denying service connection for hypothyroidism.  
Moreover, as this case was pending at the time 
Dingess/Hartman was decided, notice with respect to 
disability ratings and effective dates was not effectuated 
until March 2006.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  The 
veteran has been afforded VA examinations specifically 
addressing his claim for hypothyroidism, and he has submitted 
relevant private medical evidence concerning his 
hypothyroidism.  The RO issued supplemental statements of the 
case (SSOCs) in April 2005 and June 2005, essentially 
readjudicating the veteran's claim based on new evidence 
developed and new arguments advanced.  Hence, as the claim 
was readjudicated following the provision of adequate notice, 
any error as to the timing of the notice is nonprejudicial.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

Moreover, in May 2006, the veteran submitted a response form 
to VA stating that "I have sent all I have to support my 
claim."  Further, as the denial of veteran's service 
connection claim is upheld herein, the is downstream issues 
of disability ratings and effective dates are moot.  Thus, 
the Board finds that the purpose behind the notice 
requirements have been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  The Board 
concludes that any defect in notice, if it were held to 
exist, would be rendered harmless in the present case. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

In summary, the Board finds that the veteran has been fully 
and properly notified of the evidence necessary to 
substantiate his claim, of his and the VA's respective 
responsibility to identify and obtain such evidence and of 
the laws and regulations governing his claims as well as the 
substance of the regulations implementing the VCAA.  
Furthermore, the VA has obtained all relevant evidence to 
support the veteran's claims for inclusion in his claims 
file.  Therefore, as all the requirements of the duty to 
notify and assist the veteran have been met, appellate review 
is appropriate.


ORDER

Entitlement to service connection for hypothyroidism is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


